Exhibit 99.4 NOTICEOF DISCONTINUANCE BUSINESS CORPORATIONS ACT (Section 191) FORM 4-01 1. Name of Corporation: GOLD RESERVE INC. 2. Jurisdiction where corporation to be continued: Alberta 3. Date shareholders approved continuance by special resolution: September 5, 2014 4. Did any shareholders dissent to the proposed continuance? No 5. Have creditors been informed that the corporation is being continued to another jurisdiction? Yes by way of News Release 6. There are no actions, suits or proceedings pending against the corporation, nor any unsatisfied judgements or orders outstanding against the Corporation except as follows: N/A 7. The corporation has made a distribution of its securities to the public within the meaning of subsection 3(2) of the Business Corporations Act. 8. The corporation believes that the laws of Alberta permit a Yukon corporation to apply to that jurisdiction for continuance and the laws are of similar effect to subsection 191(9) of the Business Corporations Act. 9. Date September 9, 2014 Signature s/Mary E. Smith Title VP Administration and Secretary
